DETAILED ACTION

Applicant’s response filed on 05/18/2022 has been fully considered. Claims 1-19 are pending. Claims 1-19 are pending. Claims 4-16 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Burckhardt et al. (US 2014/0107313 A1).
Regarding claim 1, Burckhardt teaches a phenalkamine, also known as a Mannich base, which constitutes a reaction product of a Mannich reaction of cardanol with formaldehyde and a polyamine [0035], Burckhardt teaches that the phenalkamine is [0035] a polyamine [0023] and that the polyamine [0023] is optionally 4-aminomethyl-1,8-octane diamine [0025], which suggests selecting Burckhardt’s 4-aminomethyl-1,8-octane diamine as Burckhardt’s polyamine that is reacted with Burckhardt’s cardanol and formaldehyde to produce Burckhardt’s phenalkamine, which would read on a phenalkamine represented by the structure of formula (IV) wherein n = 0, 2, 4, or 6, wherein R = H, and wherein each of A, B, C, D, and E = H or a group with the structure of formula (V) wherein n = 0, 2, 4, or 6, wherein, independently, R = H, provided that at least two substituents selected from A, B, C, D, and E are H, and bonding occurs via the asterisk as claimed.
Burckhardt does not teach a specific embodiment of a phenalkamine represented by the structure of formula (IV) as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Burckhardt’s 4-aminomethyl-1,8-octane diamine as Burckhardt’s polyamine that is reacted with Burckhardt’s cardanol and formaldehyde to produce Burckhardt’s phenalkamine, which would read on a phenalkamine represented by the structure of formula (IV) wherein n = 0, 2, 4, or 6, wherein R = H, and wherein each of A, B, C, D, and E = H or a group with the structure of formula (V) wherein n = 0, 2, 4, or 6, wherein, independently, R = H, provided that at least two substituents selected from A, B, C, D, and E are H, and bonding occurs via the asterisk as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a phenalkamine with a similar ability to be used in a hardener for hardening of epoxy resins because Burckhardt teaches that the phenalkamine, also known as a Mannich base, which constitutes a reaction product of a Mannich reaction of cardanol with formaldehyde and a polyamine, is [0035] a polyamine [0023], that the polyamine is used in a hardener for hardening of epoxy resins [0022], and that the polyamine [0023] is optionally 4-aminomethyl-1,8-octane diamine [0025]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Regarding claim 2, Burckhardt teaches that the phenalkamine [0035] is a polyamine [0023] that is present in a hardener for the hardening of epoxy resins [0021], which reads on a curing agent composition comprising the phenalkamine according to claim 1 as claimed.
Regarding claim 3, Burckhardt teaches that the hardener further comprises an amine of a formula [0021] that is 
    PNG
    media_image1.png
    115
    642
    media_image1.png
    Greyscale
 [0008], which reads on the curing agent composition of claim 2 further comprising an additional amine having at least two amine functionalities as claimed.

Response to Arguments
Applicant's arguments filed 05/18/2022 have been fully considered but they are not persuasive. In response to the applicant’s argument that Burckhardt does not teach or suggest that the phenalkamine taught in [0035] is a reaction product of cardanol with formaldehyde and 4-aminomethyl-1,8-octane diamine because Burkhardt does not teach or suggest that the phenalkamine taught in [0035] is a reaction product of cardanol with formaldehyde and any polyamine from paras [0023] to [0034], many polyamines in paras [0023] to [0034] cannot form a phenalkamine, that dipropylene triamine in [0030] reacts with formaldehyde to create cyclic compounds and not a phenalkamine, and none of the aromatic polyamines in [0032] can form a phenalkamine because they are unreactive with formaldehyde (p. 2), Burckhardt does not limit the species of polyamines that are reacted with cardanol and aldehydes to produce the phenalkamines because Burckhardt teaches phenalkamines, also known as Mannich bases, which constitute reaction products of a Mannich reaction of phenols, especially cardanol, with aldehydes, especially formaldehyde, and polyamines [0035]. The rejection of claims 1-3 in this Office action is not based on a position that Burckhardt teaches that the phenalkamine is a reaction product of cardanol with formaldehyde and any polyamines taught in Burckhardt’s [0023] to [0034]. The applicant did not provide evidence that many polyamines taught in Burckhardt’s [0023] to [0034], dipropylene triamine, or aromatic polyamines would not produce a phenalkamine if reacted with cardanol and an aldehyde and did not cite a teaching showing that one of ordinary skill in the art would have known that the polyamines, dipropylene triamine, or aromatic polyamines would not produce a phenalkamine if reacted with cardanol and an aldehyde. Furthermore, the specification of the instant application recites that phenalkamine curing agents are a class of Mannich bases obtained by reacting cardanol, an extract of cashew nutshell liquid, an aldehyde compound such as formaldehyde, and an amine [0002], that generally, they are produced from the reaction of one molar equivalent of cardanol with one to two molar equivalent of an aliphatic polyethylene polyamine and one to two molar equivalent of formaldehyde [0002], that sometimes aromatic polyamines have also be used for this reaction [0002], that the commercially available phenalkamines NC 541 and NC 540 available from Cardolite Inc. use ethylenediamine and diethylenetriamine as the amine sources [0002], and that the Sunmide 1151 phenalkamine utilizes m-xylenediamine as the amine raw material [0002]. Therefore, the specification of the instant application admits that at least an aliphatic polyethylene polyamine, an aromatic polyamine, ethylenediamine, or diethylenetriamine can be used as the amine that is reacted with cardanol and an aldehyde to produce a phenalkamine. Also, Burckhardt teaches that ethylene diamine is an aliphatic diamine [0024], that diethylene triamine is a polyamine having secondary amino groups with two primary aliphatic amino groups [0030], that 4-aminomethyl-1,8-octane diamine is an aliphatic primary triamine [0025], and that commercially available phenalkamines are Cardolite NC-541, NC-557, NC-558, NC-566, Lite 2001, and Lite 2002, Aradur 3440, 3441, 3442, and 3460, and Beckopox EH 614, EH 621, EH 624, EH 628, and EH 629 [0035]. Since Burckhardt’s 4-aminomethyl-1,8-octane diamine, ethylenediamine, and diethylenetriamine are each an aliphatic amine having at least two primary amino groups, and since ethylenediamine and diethylenetriamine are known by one of ordinary skill in the art to be used to produce commercially available phenalkamines, one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a phenalkamine with a similar ability to be used in a hardener for hardening of epoxy resins if one of ordinary skill in the art were to select Burckhardt’s 4-aminomethyl-1,8-octane diamine as Burckhardt’s polyamine that is reacted with Burckhardt’s cardanol and formaldehyde to produce Burckhardt’s phenalkamine. One of ordinary skill in the art would have been motivated to select Burckhardt’s 4-aminomethyl-1,8-octane diamine as Burckhardt’s polyamine that is reacted with Burckhardt’s cardanol and formaldehyde to produce Burckhardt’s phenalkamine because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a phenalkamine with a similar ability to be used in a hardener for hardening of epoxy resins because Burckhardt teaches that the phenalkamine, also known as a Mannich base, which constitutes a reaction product of a Mannich reaction of cardanol with formaldehyde and a polyamine, is [0035] a polyamine [0023], that the polyamine is used in a hardener for hardening of epoxy resins [0022], and that the polyamine [0023] is optionally 4-aminomethyl-1,8-octane diamine [0025]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
In response to the applicant’s argument that para. [0022] of Burckhardt specifically teaches that polyamine A is only used in combination with the hardener amine of formula (I), i.e. N,N’-dibenzyl-m-xylylene diamine and that there is no teaching or suggestion in Burckhardt that any of the Polyamine A compounds alone is a hardener for epoxy resins, let alone a teaching or suggestion that a 4-aminomethyl-1,8-octane diamine phenalkamine is a hardener for epoxy resins (p. 2), claim 2 does not exclude the curing agent composition from further comprising other ingredients as long as the curing agent composition comprises the phenalkamine according to claim 1 because the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements (MPEP 2111.03(I)). Burckhardt teaches that the phenalkamine [0035] is a polyamine [0023] that is present in a hardener for the hardening of epoxy resins [0021], which reads on a curing agent composition comprising the phenalkamine according to claim 1 as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767